DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/15/2022 has been entered.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.
All outstanding rejections, except for those maintained below, are withdrawn in light of applicant’s amendment filed on 7/15/2022.

Claim Objections
Claims 2, 3, 6, 8, 15, and 17-19 are objected to because of the following informalities:  
With respect to claim 2, line 1-2, the term “a copolyester ether” is inconsistent with previous recitation “aliphatic copolyester ether” and should therefore read as “the aliphatic copolyester ether”.  Similarly, in lines 3-4, 9, and last two lines (3 times total), the term “the copolyester ether” is inconsistent with previous recitation “aliphatic copolyester ether” and should therefore read as “the aliphatic copolyester ether”.  
With respect to claim 3, lines 1-2, the term “said copolyester ether” is inconsistent with previous recitation “aliphatic copolyester ether” and should therefore read as “said aliphatic copolyester ether”.  In line 3, the term “the copolyester ether” is inconsistent with previous recitation “aliphatic copolyester ether” and should therefore read as “the aliphatic copolyester ether”.  
With respect to claim 6, line 1, the term “said primary antioxidant” is inconsistent with previous recitation “at least one primary antioxidant” and should therefore read as “said at least one primary antioxidant”.
With respect to claim 8, line 1, the term “said primary antioxidant” is inconsistent with previous recitation “at least one primary antioxidant” and should therefore read as “said at least one primary antioxidant”.
With respect to claim 15, last two lines, the term “said chain extending agent” is inconsistent with previous recitation “at least one multi-functional epoxide chain extending agent” and should therefore read as “said at least one multi-functional epoxide chain extending agent.”
With respect to claim 17, 
line 1, the term “further” should be deleted because each of the ingredients was previously added in claim 1,
in line 3, the term “at least one triazine UV absorber” has antecedent basis and should have “the” or “said” inserted before it,
in line 6, the term “at least one hindered amine light stabilizer” has antecedent basis and should have “the” or “said” inserted before it,
lines 7-8, the term “at least one styrene-acrylate copolymer chain extending agent” is inconsistent with previous recitation “at least one multi-functional epoxide chain extending agent” which has antecedent basis and should have a “the” or “said” inserted before it, and
last line, the term “the copolyester ether” is inconsistent with previous recitation “aliphatic copolyester ether” and should therefore read as “the aliphatic copolyester ether”.  
With respect to claim 18, 
line 3, the term “at least one triazine UV absorber” has antecedent basis and should have “the” or “said” inserted before it,
line 4, the term “at least one hindered phenol primary antioxidant” has antecedent basis and should have “the” or “said” inserted before it,
line 5, the term “at least one phosphite secondary antioxidant” has antecedent basis and should have “the” or “said” inserted before it,
line 6, the term “at least one hindered amine light stabilizer” has antecedent basis and should have “the” or “said” inserted before it,
lines 7-8, the term “at least one styrene-acrylate copolymer chain extending agent” is inconsistent with previous recitation “at least one multi-functional epoxide chain extending agent” which has antecedent basis and should have a “the” or “said” inserted before it, and
last line, the term “the copolyester ether” is inconsistent with previous recitation “aliphatic copolyester ether” and should therefore read as “the aliphatic copolyester ether”.  
With respect to claim 19, 
line 3, the term “at least one triazine UV absorber” has antecedent basis and should have “the” or “said” inserted before it,
line 4, the term “at least one hindered phenol primary antioxidant” has antecedent basis and should have “the” or “said” inserted before it,
line 5, the term “at least one phosphite secondary antioxidant” has antecedent basis and should have “the” or “said” inserted before it,
line 6, the term “at least one hindered amine light stabilizer” has antecedent basis and should have “the” or “said” inserted before it,
lines 7-8, the term “at least one styrene-acrylate copolymer chain extending agent” is inconsistent with previous recitation “at least one multi-functional epoxide chain extending agent” which has antecedent basis and should have a “the” or “said” inserted before it, and
last line, the term “the copolyester ether” is inconsistent with previous recitation “aliphatic copolyester ether” and should therefore read as “the aliphatic copolyester ether”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claim 15 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  In claim 15, the UV absorber, primary antioxidant, second antioxidant, and chain extending agent are limited with open transitional language “comprising,” however, they are limited with closed transitional language in claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
Claims 1-3, 6, 8, 15, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Musser (US 4,524,165) in view of Blasius (WO 03/066704) and Shelby (US 2005/0124779).
With respect to claim 1, Musser discloses a stabilized polyester composition having improved weatherbility comprising copolyesterethers, a hindered phenolic antioxidant (i.e., claimed primary antioxidant), an ultraviolet light stabilizing compound (i.e., claimed UV absorber), and a hindered amine light stabilizing compound (abstract).  Musser also discloses that phosphite stabilizers (i.e., claimed secondary antioxidant) can also be added (col. 7, lines 31-38).
Musser fails to (i) anticipate an amount of primary antioxidant of 1-2 wt %, (ii) disclose that the UV absorber includes triazine, (iii) disclose that the hindered amine light stabilizer is morpholine-2,4,6-trichloro-1,3,5-triazine containing polymers, or (iv) disclose the addition of a multi-functional epoxide chain extender that is a copolymer of glycidyl methacrylate and styrene.
With respect to (i), Musser discloses that the hindered phenolic antioxidant is present in an amount 0.01-1.0 wt % (col. 3, lines 64-67), however, fails to disclose with sufficient specificity an amount that that overlaps with claimed 1-2 wt %.
Even so, it is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).
Therefore, it would have been obvious to one of ordinary skill in the art to utilize a hindered phenolic antioxidant (i.e., claimed primary antioxidant) in an amount of 1 wt %.
With respect to (ii), Musser discloses adding a UV stabilizer such as benzotriazoles and  benzophenones (col. 5, line 66 to col. 6, line 3), however, fails to disclose that the UV stabilizer is a triazine.
Shelby discloses shaped articles having UV and chemical resistance comprising cycloaliphatic polyesters (abstract), including polyester ethers (paragraph 0018), and teaches that UV absorbers include benzophenones, benzotriazoles, and triazines (paragraph 0039).  
Given that both Musser and Shelby are drawn to polyesterether compositions comprising a UV absorber and further given that Shelby teaches the equivalence of benzophenones, benzotriazoles, and triazines UV absorbers, it would have been obvious to one of ordinary skill in the art to utilize a triazine UV absorber in Musser’s composition.  Case law holds that the mere substitution of an equivalent (something equal in value or meaning, as taught by analogous prior art) is not an act of invention; where equivalency is known to the prior art, the substitution of one equivalent for another is not patentable.  See In re Ruff 118 USPQ 343 (CCPA 1958).
	With respect to (iii), Musser discloses the addition of hindered amine light stabilizers (abstract), however, it fails to disclose the specific ones like claimed.
Shelby discloses shaped articles having UV and chemical resistance comprising cycloaliphatic polyesters (abstract), including polyester ethers (paragraph 0018), and teaches that a hindered light stabilizer (paragraph 0097) such as exemplified CYASORB® 3529 is used.  CYASORB® 3529 is morpholine-2,4,6-trichloro-1,3,5-triazine containing polymer as evidenced by paragraph 0023 of Applicant’s own specification as originally filed.
Given that both Musser and Shelby are drawn to polyesterether compositions comprising a hindered amine light stabilizer and further given that Shelby discloses that morpholine-2,4,6-trichloro-1,3,5-triazine is effective and preferably used in these polyesterether compositions as taught by Shelby, it would have been obvious to one of ordinary skill in the art to utilize morpholine-2,4,6-trichloro-1,3,5-triazine as the hindered amine light stabilizer in the composition taught by the combination of Musser and Lu.
With respect to (iv), Musser fails to disclose adding a multi-functional epoxide chain extender such as a copolymer of glycidyl methacrylate and styrene.
Blasius discloses oligomeric chain extender for processing of condensation polymers such as cycloaliphatic polyesters (page 14, lines 29-31) and teaches that chain extenders are typically used to re-couple polycondensate chains that have depolymerized to some degree to remove molecular weight degradation (page 2, lines 20-27).  The chain extender includes styrenic monomer and epoxy-functional (meth)acrylic monomer (page 9, lines 2-7), e.g., styrene and glycidyl methacrylate (Table 1, chain extenders B, C, D, and E).
Given that Musser discloses the need for its composition to have weatherability and further given that Blasius discloses that adding a chain extender such as a copolymer of styrene and glycidyl methacrylate reduces molecular weight degradation, it would have been obvious to one of ordinary skill in the art to utilize the chain extender for polyesters taught by Blasium in the polyester composition disclosed by Musser.
With respect to claims 2, 3, and 15, Musser discloses that the copolyesterethers are derived from a dicarboxylic component comprising 80-100 mol % 1,4-cyclohexanedicarboxylic acid and 0-20 mol % of a second dicarboxylic acid and a glycol component comprising 70-95 mol % 1,4-cyclohexanedimethanol and 5-30 mol % polyalkylene ether glycol (abstract) and can include 0.01-1.5 mol % branching agent such as trimellitic acid or anhydride (col. 7, lines 16-30). 
With respect to claim 6, Musser discloses hindered phenol antioxidants (i.e., claimed primary antioxidant) includes Irganox 1010, i.e., pentaerythritol tetrakis(3,5-di-tert-butyl-4-hydroxyhydrocinnamate) or pentaerythritol tetrakis-[3-(3,5-di-tert-butyl-4-hydroxyphenyl)-propionate, inter alia (col. 4, lines 11-54).
With respect to claim 8, Musser discloses that phosphite stabilizers include distearyl penteaerythritol diphosphite (col. 7, lines 31-38).
With respect to claims 17-19, Musser discloses that the composition comprising 0.05-5 wt % of UV absorber and 0.05-2 wt % of hindered amine light stabilizer (col. 3, line 64 to col. 4, line 3).  In one exemplified formulation 0.25 wt % of phosphite stabilizer (Weston 618) is added (col. 9, line 49; col. 10, line 10).  Shelby discloses that the chain extenders are added in an amount of less than 5 wt % (page 18, lines 21-25).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Musser (US 4,524,165) in view of Blasius (WO 03/066704) and Shelby (US 2005/0124779) and further in view of Bogerd (US 2005/0165148) and Sanefuji (US 2017/0232717).
The discussion with respect to Musser and Lu in paragraph 7 above is incorporated here by reference.
Musser discloses hindered phenol antioxidants (i.e., claimed primary antioxidant) includes pentaerythritol tetrakis-[3-(3,5-di-tert-butyl-4-hydroxyphenyl)-propionate, inter alia (col. 4, lines 11-54).
Musser discloses adding phosphite antioxidant and a hindered amine light stabilizer, however, it fails to disclose that the phosphite antioxidant is tris(2,4-di-t-butylphenyl)phosphite or that the hindered amine light stabilizer is 1,6-hexanediamine N,N’-bis(2,2,6,6-tetramethyl-4-piperidinyl).
Regarding the phosphite antioxidant, Bogerd discloses infrared radiation absorption articles comprising cycloaliphatic polyesters (paragraph 0038) and teaches that suitable thermal stabilizers include phosphites such as Irgaphos 168, optionally used with a costabilizer Irganox 1010 (paragraph 0070).  Irgaphos 168 is the phosphiste exemplified by applicant in the instant specification and is therefore inherently tris(2,4-di-t-butylphenyl)phosphite.
Given that both Musser and Bogerd are drawn to stabilized polyester compositions comprising phosphite stabilizers and Irganox 1010, it would have been obvious to one of ordinary skill in the art Irgaphos 168 as the phosphite stabilizer in the composition taught by Musser and Lu.  Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045).
Regarding the hindered amine light stabilizer, Sanefuji discloses a weather resistant laminate comprising hindered amine light stabilizers (abstract) and teaches that suitable hindered amine light stabilizers include Tinuvin NOR 371 FF (paragraph 0078) which is the same as exemplified by applicant in the instant specification ad is therefore inherently 1,6-hexnediamine N,N’-bis(2,2,6,6-tetramethyl-4-piperidinyl).
Given that both Musser and Sanefuji are drawn to stabilized molded compositions comprising hindered amine light stabilizers and further given that Sanefuji discloses that a suitable hindered amine light stabilizer 1,6-hexnediamine N,N’-bis(2,2,6,6-tetramethyl-4-piperidinyl), it would have been obvious to one of ordinary skill in the art to utilize the claimed hindered amine light stabilizer.  Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045).

Response to Arguments
Applicant's arguments filed 7/15/2022 have been fully considered but they are moot in view of the new grounds of rejection set forth above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICKEY NERANGIS whose telephone number is (571)272-2701.  The examiner can normally be reached on 8:30 am - 5:00 pm EST, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/VICKEY NERANGIS/Primary Examiner, Art Unit 1763                                                                                                                                                                                                        



vn